Case: 14-31239      Document: 00513077033         Page: 1    Date Filed: 06/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-31239                                    FILED
                                  Summary Calendar                              June 12, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
CHARLES H. BRADFORD,
              Plaintiff–Appellant,
versus
UNITED STATES DEPARTMENT OF AGRICULTURE,
RURAL DEVELOPMENT (USDA), Formerly Known as
Farmers Home Administration;
ROBERT THOMAS KNIGHT;
MIKE TUBBS, Civil Division, Morehouse Parish Sheriff's Office;
STEPHEN KATZ;
BUDDY CALDWELL, Attorney General, State of Louisiana;
ROBERT KNIGHT ATTORNEY AT LAW, L.L.C.;
UNOPEN SUCCESSION OF AZZETT J. MATTHEW
AND EVELYN M. BRADFORD;
UNITED STATES DEPARTMENT OF AGRICULTURE,
              Defendants–Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:14-CV-496




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*

       Charles Bradford appeals a dismissal for want of subject-matter


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-31239        Document: 00513077033           Page: 2     Date Filed: 06/12/2015



                                        No. 14-31239
jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Proceeding pro se,
he sued a number of state and federal parties, alleging generally that he
retains an interest in property on which the United States earlier foreclosed in
state court. In the district court and on appeal, Bradford cites jurisdictional
statutes that he claims entitle him to seek relief in federal court, but none is
applicable. 1

       Bradford first relies on 28 U.S.C. § 1347, which grants jurisdiction over
cases in which a tenant in common with the United States seeks partition.
This is not a partition suit, and Bradford does not assert that he is a tenant in
common with the government, so this cannot be a basis for jurisdiction. He
also cites 28 U.S.C. § 2410, which grants federal jurisdiction in cases involving
land on which the United States has a lien or mortgage. But as the magistrate
judge observed, the foreclosure proceedings were final before this suit, so the
United States no longer holds any lien or mortgage on the land at issue. Con-
sequently, § 2410 is no basis for jurisdiction. 2

       Because Bradford has not shown that the district court had subject-
matter jurisdiction, 3 the judgment of dismissal is AFFIRMED.




       1 Ballew v. Cont’l Airlines, Inc., 668 F.3d 777, 781 (5th Cir. 2012) (“We review a district
court’s dismissal for lack of subject matter jurisdiction under Rule 12(b)(1) de novo.”).
       2Bradford also cites 16 U.S.C. § 282c as a jurisdictional source. That statute author-
izes appropriations for the federal government to purchase park land in Washington and is
not a jurisdictional grant. The court cannot discern any other jurisdictional statute that
Bradford might have intended with this citation.
       3   Ramming v. United States, 281 F.3d 158, 161 (2001).
                                                2